Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 16, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
  141464                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  LEON RUBENFAER, M.D.,                                                                              Alton Thomas Davis,
           Plaintiff-Appellee,                                                                                          Justices


  v                                                                SC: 141464
                                                                   COA: 289044
                                                                   Macomb CC: 2004-000627-CL
  PHC OF MICHIGAN, INC.,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 20, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 16, 2010                   _________________________________________
           d1209                                                              Clerk